DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 07/28/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the full statutory term of prior (patent number 10757624) has been reviewed and is accepted.  The terminal disclaimer has been approved on 07/28/2021.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Haoliang Chen (Reg. 79041) per email communication on 07/28/2021 following a telephone interview on 07/27/2021.
The application has been amended as follows (on top of the latest amendments submitted by the Applicant on 10/20/2020):



Claim Amendments:

1. (Currently Amended) A method for handover in a wireless communication system, comprising:
establishing, by a source access network device, one or more sessions for a terminal device, the one or more sessions corresponding to one or more network slices; 
receiving, by the source access network device, data of the one or more sessions;
sending, by the source access network device, the received data of the one or more sessions to the terminal device;
sending, by the source access network device to a core network device, a first handover request message for a handover of the one or more sessions from the source access network device to a target access network device, wherein the first handover request message comprises information about the target access network device and identifier information of the one or more sessions; 
after receiving the first handover request message, sending, by the core network device, a second handover request message to the target access network device, wherein the second handover request message comprises [[an]] one or more session identifiers of 
sending, by the target access network device, a handover request acknowledgement message to the core network device, wherein the handover request acknowledgement message comprises an identifier of a session of the one or more sessions accepted by the target access network device, an identifier of a session of the one or more sessions rejected by the target access network device, and a cause corresponding to the rejected session; and
after receiving the handover request acknowledgement message, sending, by the core network device, a handover command message to the source access network device, wherein the handover command message comprises the identifier of the  session accepted by the target access network device, the identifier of the session rejected by the target access network device, and the cause corresponding to the rejected session, wherein the cause indicates that the target access network device fails to accept the rejected session because radio resource is unavailable for a network slice corresponding to the rejected session or the target access network device does not support the network slice. 

2. (Currently Amended) The method according to claim 1, wherein before sending the first handover request message, the method further comprises: 
receiving, by the source access network device, a measurement report from the terminal device; and 
determining, by the source access network device, the target access network device of a plurality of access network devices according to the measurement report.

6. (Currently Amended) A wireless communication system for handover, comprising: a source access network device and a core network device, wherein: 
the source access network device is configured to: 
establish one or more sessions for a terminal device, the one or more sessions corresponding to one or more network slice;
receive data of the one or more sessions; and
send the received data of the one or more sessions to the terminal device;
the source access network device is further configured to send to a core network device a first handover request message for a handover of the one or more sessions from the source access network device to a target access network device, wherein the first handover message comprises information about the target access network device and identifier information of the one or more sessions; and 
the core network device is configured to:
send a second handover message to the target access network device, wherein the second handover message comprises [[an]] one or more session identifiers of 
receive a handover request acknowledgement message from the target access network device, wherein the handover request acknowledgement message comprises an identifier of a session of the one or more sessions accepted by the target access network device, an identifier of a session of the one or more sessions rejected by the target access network device, and a cause corresponding to the rejected session; and
send a handover command message to the source access network device, wherein the handover command message comprises the identifier of the session accepted by the target access rejected session because radio resource is unavailable for a network slice corresponding to the rejected session or the target access network device does not support the network slice.

 7. (Currently Amended) The system according to claim 6, wherein the source access network device is further configured to: 
receive a measurement report from the terminal device; and 
determine the target access network device of a plurality of access network devices according to the measurement report.


Reasons for Allowance
Claims 1-10 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the claimed invention discloses a source network device establishing one or more sessions for a user terminal and sending a first handover request message with identifiers of the sessions to a core network device that transmits a second handover request message to a target network device with the identifiers of the sessions. The target network device sends an acknowledgement (ACK) message of the second handover request message with an identifier of a session accepted by the target network device, an identifier of a session rejected by the target network device and a cause corresponding to the rejected session. After this step, the core network device sends a handover command to the source network device with the identifiers of the sessions accepted and rejected, respectively by the target network device. The core network device also sends the cause indicating that the target network device fails to 
The claimed invention contains the following underlined features which, when combined with other features of the claim, prior art of record failed to anticipate or render obvious at the time of instant invention was filed:
A method for handover in a wireless communication system, comprising:
establishing, by a source access network device, one or more sessions for a terminal device, the one or more sessions corresponding to one or more network slices; 
receiving, by the source access network device, data of the one or more sessions;
sending, by the source access network device, the received data of the one or more sessions to the terminal device;
sending, by the source access network device to a core network device, a first handover request message for a handover of the one or more sessions from the source access network device to a target access network device, 
wherein the first handover request message comprises information about the target access network device and identifier information of the one or more sessions; 
after receiving the first handover request message, sending, by the core network device, a second handover request message to the target access network device, 
wherein the second handover request message comprises one or more session identifiers of the one or more sessions;
sending, by the target access network device, a handover request acknowledgement message to the core network device, 
wherein the handover request acknowledgement message comprises an identifier of a session of the one or more sessions accepted by the target access network device, an identifier of a session of the one or more sessions rejected by the target access network device, and a cause corresponding to the rejected session; and
after receiving the handover request acknowledgement message, sending, by the core network device, a handover command message to the source access network device, 
the handover command message comprises the identifier of the session accepted by the target access network device, the identifier of the session rejected by the target access network device, and the cause corresponding to the rejected session, 
wherein the cause indicates that the target access network device fails to accept the rejected session because radio resource is unavailable for a network slice corresponding to the rejected session or the target access network device does not support the network slice. 


Regarding claim 6, the claim contains similar features as recited in claim 1, thus are allowed for the same reason as stated above.
Regarding claims 2-5 and 7-10, these claims depend from claims 1 and 6, respectively and thus are allowed for the same reason stated above for claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Harry H. Kim whose telephone number is 571-272-5009 and email address is harry.kim2@uspto.gov. The examiner can normally be reached on 9:00a~6:00p.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached at 571-270-5630.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business 

/HARRY H KIM/           Primary Examiner, Art Unit 2411